internal_revenue_service number release date index number ------------------------ -------------------------------------- --------------------- --------------------- ------------------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ------------------------------------------------------ telephone number -------------------- refer reply to cc psi b05 plr-120575-08 date date legend taxpayer state fund --------------------------- ---------------------------- -------- ------------------------------ facility ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- location ------------------------------------------- date a date b date c date d dollar_figurea ------- -------------------- -------------------------- -------------------------- -------------- dear ----------------------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting a ruling under sec_118 of the internal_revenue_code plr-120575-08 taxpayer represents the following taxpayer is a corporation in date a state established the fund to encourage economic development within the state the fund is administered by the state governor’s office taxpayer negotiated the terms of an economic development agreement with state resulting in a dollar_figurea grant to taxpayer out of the fund the date b economic development agreement between taxpayer and state specifies the grant disbursements and the location of taxpayer’s business expansion taxpayer committed to expanding its business by establishing the facility in location the development was to begin by date c and be complete by date d taxpayer requests a ruling that the grant payments from state to taxpayer pursuant to the economic development agreement are a nonshareholder contribution to the capital of taxpayer under sec_118 excluded from taxpayer’s gross_income under sec_61 sec_61 provides that except as otherwise provided in subtitle a income taxes gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that g ross income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services the supreme court in 348_us_426 held that gross_income includes instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion the supreme court in 292_us_435 held that w hether and to what extent deductions shall be allowed depends on legislative grace and only as there is clear provision therefor can any particular deduction be allowed obviously therefore a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms id sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_1_118-1 provides the following in the case of a corporation sec_118 provides an exclusion_from_gross_income with respect to any contribution of money or property to the capital of the taxpayer thus if a corporation requires additional funds for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation in such a case the payments are in the nature of assessments upon and represent an additional price paid for the shares of stock held by the individual shareholders and will be treated as an addition to and as a part of the operating capital of the company section plr-120575-08 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of inducing the corporation to locate its business in a particular community or for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production see sec_362 for the basis_of_property acquired by a corporation through a contribution to its capital by its stockholders or by nonstockholders emphasis added the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess the legislative_history of sec_118 provides in part the following this sec_118 in effect places in the code the court decisions on this subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services emphasis added s rep no 83d cong 2d sess one of the court decisions on this subject referred to in the committee reports is 319_us_98 the facts involved the payment of cash to the taxpayer by prospective customers to cover the estimated cost of construction of the extension of the taxpayer’s electric utility service facilities to the prospective customers the taxpayer contended that the payments were gifts or contributions to capital the court disagreed holding that t he payments were to the customers the price of the service id pincite the court reasoned that it overtaxes imagination to regard the farmers and other customers who furnished these funds as makers either of donations or contributions to the company the transaction neither in form nor in substance bore such a semblance id pincite plr-120575-08 another court decision on this subject is 339_us_583 the facts involved the payment of cash and the transfer of other_property to the taxpayer by certain community groups as an inducement to the location or expansion of the taxpayer’s factory operations in the communities the taxpayer contended that the properties so acquired were gifts or contributions to capital the court agreed holding that the assets transferred to petitioner by the community groups represented ‘contributions to capital ’ id pincite the court reasoned that t he contributions to petitioner were provided by citizens of the respective communities who neither sought nor could have anticipated any direct service or recompense whatever their only expectation being that such contributions might prove advantageous to the community at large id pincite in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers the court stated that it seems fair to say that neither in detroit edison nor in brown shoe did the court focus upon the use to which the assets transferred were applied or upon the economic and business consequences for the transferee corporation instead the court stressed the intent or motive of the transferor and determined the tax character of the transaction by that intent or motive thus the decisional distinction between detroit edison and brown shoe rested upon the nature of the benefit to the transferor rather than to the transferee and upon whether that benefit was direct or indirect specific or general certain or speculative these factors of course are simply indicia of the transferor’s intent of motive id pincite the court reconciles detroit edison and brown shoe on the ground that in the former the transferor intended no contribution to the transferee’s capital whereas in the latter the transferors did have that intent see id pincite in addition the court stated that other characteristics of a contribution_to_capital are implicit in the two cases that do focus upon the use to which the assets transferred were applied or upon the economic and business consequences for the transferee corporation the court listed the following characteristics of a nonshareholder contribution_to_capital plr-120575-08 it certainly must become a permanent part of the transferee’s working_capital structure it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee it must be bargained for the asset transferred foreseeably must result in benefit to the transferee in an amount commensurate with its value and the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect id pincite in the present case all the requirements of chicago burlington quincy railroad have been met accordingly we conclude that the grant payments from state to taxpayer pursuant to the economic development agreement are a nonshareholder contribution to the capital of taxpayer under sec_118 excluded from taxpayer’s gross_income under sec_61 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer’s authorized representative sincerely yours s paul f handleman paul f handleman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
